DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 09/14/2022, was received and entered. As the results, dependent claims 5, 12 and 19 were cancelled. No new claims were added. Therefore, claims 1-4, 6-11, 13-18 and 20 are pending in this application at this. Independent claims 1, 8 and 15 were amended with new features. Also, dependent claims 4, 11 and 18 were amended to illuminate the allowable subject matters. Therefore, the new ground of rejection to the remaining claims as followings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2019/0045335 as cited in the previous Office Action) in view of Lee et al. (US 8,054,949).
	Regarding claim 1, Jin et al. (“Jin”) teaches a method comprising 
identifying a header of a call message comprises enhanced call data (i.e., an electronic device 100 transmits, to a server 300, a SIP INVITE message (call message) and the server 300 transmits the SIP INVITE message to a user terminal 200, figure 1, (para. [0118] and [0122]) wherein the user terminal 200 verifying a service feature tag (object code) from headers, such as “Accept-contact”, contact”, etc. for a feature tag, profile image, a profile call and information about profile images of user A from the received SIP INVITE request or call message; para. [0119] and [0123]); 
identifying a code object from the call header identifying textual information and one or more images to display during a call connection (i.e., the user terminal 200 verifies the profile call feature tag and information about profile image of user A based on a telephone number, a SIP URI, the like of user A; para. [0123] and [0133]); 
displaying the textual information and the one or more images identified from the code object on a mobile device (i.e., the user terminal 200 displays a profile image of user A obtained from a server 400 as well as a notification indicating that a profile call, name of caller, image, etc., is received and displayed on a display of the user terminal 200, as shown in figure 4; para. [0125], [0126] and [0122]); and 
connecting a call to the mobile device (i.e., the profile call between the user A and user B is initiated or connected; para. [0134]-[0135]).
It should be noticed that Jin failed to clearly teach the features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile device. However, Lee et al. (“Lee”) teaches a system and a method for identifying an originator based on an image. Lee further teaches the system being as an IP multimedia subsystem IMS, as shown in figure 1. The IMS comprises a plurality of user terminals such as user equipment 50 as shown in figures 1 and 4 (col.5, lines 18-27). Lee further teaches that the transmitting terminal 100 tries to connect a session to the receiving terminal 200 (figure 2). The transmitting terminal transforms an image for identifying an originator to a text data. The image is a binary image data (binary image code or binary code) which is transformed as text formatted image data (object code) and inserted into an opaque field in a SIP INVITE message (col.7, lines 1-20). The SIP INVITE message is then transmitted to the receiving terminal 200 (col.7, lines 1-20).  The receiving terminal 200 receives and extracts the text formatted image data (object code) from the opaque field in header of SIP INVITE message, transforms the text formatted image data to the binary image data (binary code) as a decoded image. Lee finally teaches that the receiving terminal 200 displays the binary image data (decoded image) (col.7, lines 21-35; col.8, lines 3-15 and col.8, lines 26-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile device, as taught by Lee, into view of Jin in order to provide caller identification information with image(s) to a called party of the incoming call.
Regarding claim 2, Jin further teaches that the profile server 400 retrieves and transmits a response comprising profile image data corresponding to a request sent from the user terminal 200 (para. [0124]-[0125]).
Regarding claim 4, Jin further teaches the code object, such as a service feature  tag or a profile call feature tag, comprising a telephone number of a caller and one or more textual character strings, such as a name of the caller, as shown in figure 9 (para. [0123]).
	Regarding claim 7, Jin further teaches a telephone call performed between the first electronic device 100 and the second electronic device 200 via the server 300 may correspond to a voice/video call using a packet switch (para. [0051]). Jin further teaches that the header in the SIP OPTIONS request may comprise the feature tag in an “Accept-contact” header (para. [0111] and [0113]).
 Regarding claim 8, Jin teaches an apparatus (i.e., a user terminal 200, as shown in figure 1) comprising 
a processor (i.e., a processor similar to the processor 120 of an electronic device 100, as shown in figure 2) configured to
 	identify a header of a call message comprises enhanced call data (i.e., an electronic device 100 transmits, to a server 300, a SIP INVITE message (call message) and the server 300 transmits the SIP INVITE message to the user terminal 200, figure 1, (para. [0118] and [0122]) wherein the user terminal 200 verifying a service feature tag (object code) from headers, such as “Accept-contact”, contact”, etc. for a feature tag, profile image, a profile call and information about profile images of user A from the received SIP INVITE request or call message; para. [0119] and [0123]); 
 		identify a code object from the call header identifying textual information and one or more images to display during a call connection (i.e., the user terminal 200 verifies the profile call feature tag and information about profile image of user A based on a telephone number, a SIP URI, the like of user A; para. [0123] and [0133]); 
 		display the textual information and the one or more images identified from the code object on a mobile device (i.e., the user terminal 200 displays a profile image of user A obtained from a server 400 as well as a notification indicating that a profile call, name of caller, image, etc., is received and displayed on a display of the user terminal 200; para. [0125], [0126] and [0122]); and 
 		connect a call to the mobile device (i.e., the profile call between the user A and user B is initiated or connected; para. [0134]-[0135]).
	It should be noticed that Jin failed to clearly teach the features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile device. However, Lee et al. (“Lee”) teaches a system and a method for identifying an originator based on an image. Lee further teaches the system being as an IP multimedia subsystem IMS, as shown in figure 1. The IMS comprises a plurality of user terminals such as user equipment 50 as shown in figures 1 and 4 (col.5, lines 18-27). Lee further teaches that the transmitting terminal 100 tries to connect a session to the receiving terminal 200 (figure 2). The transmitting terminal transforms an image for identifying an originator to a text data. The image is a binary image data (binary image code or binary code) which is transformed as text formatted image data (object code) and inserted into an opaque field in a SIP INVITE message (col.7, lines 1-20). The SIP INVITE message is then transmitted to the receiving terminal 200 (col.7, lines 1-20).  The receiving terminal 200 receives and extracts the text formatted image data (object code) from the opaque field in header of SIP INVITE message, transforms the text formatted image data to the binary image data (binary code) as a decoded image. Lee finally teaches that the receiving terminal 200 displays the binary image data (decoded image) (col.7, lines 21-35; col.8, lines 3-15 and col.8, lines 26-45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile device, as taught by Lee, into view of Jin in order to provide caller identification information with image(s) to a called party of the incoming call.
	Regarding claim 9, Jin further teaches that the profile server 400 retrieves and transmits a response comprising profile image data corresponding to a request sent from the user terminal 200 (para. [0124]-[0125]).
	Regarding claim 11, Jin further teaches the code object, such as a service feature  tag or a profile call feature tag, comprising a telephone number of a caller and one or more textual character strings, such as a name of the caller, as shown in figure 9 (para. [0123]).
	Regarding claim 14, Jin further teaches a telephone call performed between the first electronic device 100 and the second electronic device 200 via the server 300 may correspond to a voice/video call using a packet switch (para. [0051]). Jin further teaches that the header in the SIP OPTIONS request may comprise the feature tag in an “Accept-contact” header (para. [0111] and [0113]).
 	Regarding claim 15, Jin teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
identifying a header of a call message comprises enhanced call data (i.e., an electronic device 100 transmits, to a server 300, a SIP INVITE message (call message) and the server 300 transmits the SIP INVITE message to a user terminal 200, figure 1, (para. [0118] and [0122]) wherein the user terminal 200 verifying a service feature tag (object code) from headers, such as “Accept-contact”, contact”, etc. for a feature tag, profile image, a profile call and information about profile images of user A from the received SIP INVITE request or call message; para. [0119] and [0123]); 
identifying a code object from the call header identifying textual information and one or more images to display during a call connection (i.e., the user terminal 200 verifies the profile call feature tag and information about profile image of user A based on a telephone number, a SIP URI, the like of user A; para. [0123] and [0133]); 
displaying the textual information and the one or more images identified from the code object on a mobile device (i.e., the user terminal 200 displays a profile image of user A obtained from a server 400 as well as a notification indicating that a profile call, such as name of caller, image, etc., is received and displayed on a display of the user terminal 200; para. [0125], [0126] and [0122]); and 
connecting a call to the mobile device (i.e., the profile call between the user A and user B is initiated or connected; para. [0134]-[0135]).
It should be noticed that Jin failed to clearly teach the features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile device. However, Lee et al. (“Lee”) teaches a system and a method for identifying an originator based on an image. Lee further teaches the system being as an IP multimedia subsystem IMS, as shown in figure 1. The IMS comprises a plurality of user terminals such as user equipment 50 as shown in figures 1 and 4 (col.5, lines 18-27). Lee further teaches that the transmitting terminal 100 tries to connect a session to the receiving terminal 200 (figure 2). The transmitting terminal transforms an image for identifying an originator to a text data. The image is a binary image data (binary image code or binary code) which is transformed as text formatted image data (object code) and inserted into an opaque field in a SIP INVITE message (col.7, lines 1-20). The SIP INVITE message is then transmitted to the receiving terminal 200 (col.7, lines 1-20).  The receiving terminal 200 receives and extracts the text formatted image data (object code) from the opaque field in header of SIP INVITE message, transforms the text formatted image data to the binary image data (binary code) as a decoded image. Lee finally teaches that the receiving terminal 200 displays the binary image data (decoded image) (col.7, lines 21-35; col.8, lines 3-15 and col.8, lines 26-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile device, as taught by Lee, into view of Jin in order to provide caller identification information with image(s) to a called party of the incoming call.
 	Regarding claim 16, Jin further teaches that the profile server 400 retrieves and transmits a response comprising profile image data corresponding to a request sent from the user terminal 200 (para. [0124]-[0125]).
	Regarding claim 18, Jin further teaches the code object, such as a service feature  tag or a profile call feature tag, comprising a telephone number of a caller and one or more textual character strings, such as a name of the caller, as shown in figure 9 (para. [0123]).

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0045335) in view of Lee et al. (US 8,054,049) as applied to claims 1, 8 and 15 above, and further in view of Mori (US 6,384,927 also cited in the previous Office Action).
Regarding claims 3, 10 and 17, Jin and Lee further teaches that an URI is used for obtaining the profile images to be displayed, from the image information, comprising the URI included and identified in the request by the user terminal 200 (para. [0088]-[0089]). Jin and Lee, in combination, failed to clearly teach the feature of creating the one or more images from base64 code identified in the code object. However, Mori teaches the feature of receiving an electronic mail. MIME information is subject to reverse base64 coding to reproduce image data (col.11, lines 17-31 and col.12, lines 19-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of creating the one or more images from base64 code identified in the code object, as taught by Mori, into view of Jin and Lee in order to provide images to recipient of the incoming call.

Allowable Subject Matter
Claims 6, 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the applicants’ argument, stated in the third paragraph, page 8 of the remarks filed 09/14/2022 wherein the applicants argued as followings:
	“The rejection is traversed. For example, Applicant does not believe the cited art discloses at least the following “identifying a code object from the call header identifying textual information and one or more images to display during a call connection.‘ However, purely in the interest of expediting prosecution of the instant application, Applicant has amended Independent Claims 1, 8, and 15 to substantially include the limitations of claims 5, 12, and 19…”
	
	The Examiner respectfully disagreed with the Applicants’ arguments above. First of all, Jin clearly teaches the SIP INVITE message included headers comprising a series of information (object code) of a profile call, such as information indicating one or more profile image of caller. The series of information of profile call also has textual information, such as URI, etc. transmitted in and extracted from the SIP INVITE message, for a purpose of retrieving the image(s) of caller from the receiving terminal associated with user B (para. [0119]).
	Second, Examiner indicated the original dependent claims 4, 11 and 18 in the previous (first) Office Action contained allowable subject matters, but would be allowable if rewritten in the independent claims 1, 8 and 15. Each of the original dependent claims 4, 11 and 18 contains the feature of wherein the code object comprises, inter alia, base64 code identifying an image or a link to an image which made claims allowable. However, Applicants amended the dependent claims 4, 11 and 18 as new claims by depleted the allowable subject matters of “the code object comprises, inter alia, base64 code identifying an image or a link to an image”, as previously recited. Applicants further amended each of independent claims 1, 8 and 15 with new features of wherein the code object comprises a decoded image from binary code and wherein the decoded image from the binary code is displayed on the mobile phone. The new features comprise the binary code, not the base64 code, as required in the original dependent claims 4-5, 11-12 and 18-19. The binary code is different from the  base64 code.
	With all remarks to the Applicants’ arguments above, Examiner believed that the rejections to the pending claims are proper and on the merits. Therefore, Examiner has maintained the rejections to claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	Applicant's arguments with respect to claims 1, 4, 8, 11, 15 and 18 have been considered but are moot in view of the new ground(s) of rejection.
	      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314








Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
November 2022